Citation Nr: 0725624	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of compression fracture of L1 with secondary 
chronic back strain.

2.  Entitlement to an initial compensable rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to March 
2002.

This case comes before the Board of Veterans? Appeals (Board) 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of compression fracture of L1 with secondary 
chronic back strain.

2.  Entitlement to an initial compensable rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to March 
2002.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for residuals of compression fracture of L1 with 
secondary chronic back strain, and service connection for 
tinea pedis.  The RO assigned initial 10 percent and 
noncompensable ratings, respectively, effective March 9, 
2002.  The veteran initiated and perfected an appeal with 
respect to the initial ratings assigned.  On January 6, 2006, 
she failed to report for a scheduled videoconference hearing 
before the Board.  She has not filed a motion for a new 
hearing or presented good cause for failing to appear.  The 
Board, therefore, will proceed as if she withdrew her request 
for a hearing before the Board.  38 C.F.R. § 20.704(d) 
(2006).


FINDINGS OF FACT

1.  The service-connected residuals of compression fracture 
of L1 is manifested by a 30 percent loss of vertebral height 
with thoracolumbar motion limited to approximately 80 degrees 
of forward flexion and 225 degrees of combined motion when 
considering functional impairment due to pain on use; there 
is no objective evidence of localized tenderness, abnormal 
gait, or abnormal spinal contour caused by muscle spasm or 
guarding.

2.  The veteran's service-connected tinea pedis is manifested 
by recurrent fungal infection of the feet and toes, involving 
approximately 1% of her total body skin area, that has not 
required systemic treatment, resulted in marked disfigurement 
or involved an extensive area with exfoliation, exudation or 
constant itching.




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
residuals of compression fracture of L1 with secondary 
chronic back strain, based upon a 10 percent evaluation for 
demonstrable deformity of vertebral body and 10 percent 
rating for limitation of motion, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 (2001-
03); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2004-06).

2.  The criteria for an initial compensable rating for 
service connected tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7318, 5293 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002-06).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See generally Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran was discharged from active service in March 2002.  
She filed her service connection claims that same month.  A 
July 2002 RO letter that preceded the initial adjudication 
advised her of the types of evidence and/or information 
deemed necessary to substantiate her claims and the relative 
duties upon herself and VA in developing her claims.  The 
purposes of a VCAA notice were satisfied as a January 2003 RO 
rating decision granted service connection for residuals of 
L1 compression fracture and tinea pedis and assigned initial 
ratings and effective dates of award.  Accordingly, no 
further VCAA notice was required.  Dingess, 19 Vet. App. at 
491.

Once a claim for service connection has been substantiated, 
the veteran's filing of a notice of disagreement with the 
downstream issues of entitlement to higher initial ratings 
did not trigger additional § 5103(a) notice.  Id. at 493.  
However, VA's statutory duties specified under § 5104 and § 
7105, and applicable regulatory duties found at 38 C.F.R. § 
3.103, still apply.  Id.  VA satisfied these duties by 
furnishing her an April 2004 Statement of the Case (SOC) that 
advised her of the applicable schedular criteria (including 
revisions of rating criteria during the appeal period, and 
their effective dates, pertaining to her thoracolumbar spine 
and skin disabilities), the evidence reviewed, and the 
Reasons and Bases for denying her claims.  The claim was last 
adjudicated in October 2006 after an additional VA 
examination was provided.  As a uniform rating has applied 
effective to the time of the veteran's discharge from active 
service, there is no prejudice to the veteran in failing to 
advise her of the evidentiary requirements for establishing 
effective dates of award prior to the initial adjudication 
granting her claim.

Regarding the duty to assist, the record includes the 
veteran's service medical records and identified VA treatment 
records.  There are no outstanding requests to obtain private 
medical records for which the veteran has both identified and 
authorized VA to obtain on her behalf.  She was afforded two 
VA Compensation and Pension (C&P) examinations during the 
appeal period.  The Board notes that the July 2004 C&P 
examination included a reference that photographs were taken 
of the veteran's tinea pedis condition which are not 
associated with the claims folder.  The examiner's medical 
descriptions of the skin disorder accurately supplements the 
record and such photographs, if existing, are not necessary 
to decide a claim involving a non-exposed skin area.  See 
38 C.F.R. § 4.118 (2006) (unretouched photographs only 
required for skin conditions affecting an exposed area).  The 
evidence of record is sufficient to decide the case, and 
there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
her claims.

II.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2006).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there is 
an approximate balance of positive and negative   evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.


III.  Residuals of compression fracture of L1

Historically, the veteran incurred a compression fracture of 
L1 during basic training.  She reported increased back pain 
with activities.  An August 2000 magnetic resonance imaging 
(MRI) scan was significant for an approximate 30% loss of 
vertebral height at L1 with mild, acute kyphosis at T-12 to 
L1 secondary to the compression fracture.  An October 2000 
evaluation found no neurologic deficits.  In November 2000, 
she underwent a series of facet injections based upon 
assessments of chronic low back pain (LBP), possible facet 
dysfunction and myofascial pain syndrome (MFPS).  An October 
2001 Medical Board Report provided a diagnosis of mechanical 
low back pain requiring chronic narcotic pain control. 

A May 2002 VA clinical record showed the veteran's back to 
have normal curvature, no paraspinal muscular spasm, and no 
pain on pressure along the thoracolumbar spine.

On VA C&P examination in August 2002, the veteran reported 
constant, very severe back pain with increased flare-ups 
depending on the days' activities.  She stated that her pain 
was agonizing at times with increased fatigue.  Her pain 
radiated to her neck, but she denied having stiffness or lack 
of endurance.  She took Percocet tablets twice per day, and a 
Darvocet tablet at noon every day.  She reported that her 
condition did not affect her daily activities as she did not 
have a job.  On examination, the examiner commented that 
there were no signs that the veteran was in constant, severe 
pain.  Her urine drug screen showed no evidence she was 
taking the medications as reported.  There was no limping 
with ambulation.  She could walk on her heels and toes 
without any difficulty.  She had lumbar spine discomfort with 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 40 
degrees.  Her straight leg raising test was negative 
bilaterally.  X-ray examination showed a compression 
deformity of L1 that was most likely post-traumatic in 
nature.  The examiner diagnosed compression fracture with 
secondary chronic back strain with no evidence of 
radiculopathy.

On VA spine examination in July 2004, the veteran reported a 
progressive worsening of back pain since service.  Her past 
treatment included Percocet and morphine tablets.  She had 
noticed an increased frequency of flare-ups since February 
2004 that interfered with her usual activities.  For example, 
she could only drive her car for short distances, and her 
pain increased with prolonged standing, sitting and bending.  
She described her pain as sharp and localized in the level of 
the 1st lumbar vertebra with no radiation.  She had recently 
noticed lack of endurance, stiffness, and requiring a lot of 
rest after moderate activity.  She had 7/10 pain during 
flare-ups.  She could walk two blocks on level ground, but 
needed to rest every few distances.  Her ambulation was 
stable without any instances of falling.  She was currently 
taking Naprosyn.  She denied symptoms such as urinary or 
bowel incontinence, or tingling or numbness of the lower 
extremities.  On examination, she walked with a stable gait.  
She was not limping and showed no signs of pain.  She had an 
erect posture.  She walked on the heels and plantar surface 
of her feet with no problems.  The lumbar spine showed 
forward flexion to 90 degrees with slight discomfort to the 
lower back.  Her backward extension was limited to 25 degrees 
due to discomfort.  She had 30 degrees of lateral flexion 
bilaterally, and was limited to 30 degrees of right and left 
lateral rotation.  There were no signs of spasm or tenderness 
of the paravertebral muscles.  There were no obvious signs of 
muscle weakness.  The spinal column was preserved with normal 
gait.  She reported lower back pain, weakness and fatigue 
with repetitive testing, and the examiner estimated a 10% 
loss of flexion with mild functional impairment during flare-
ups.  An x-ray examination showed an L1 compression deformity 
with a slight increase in angulation since the last x-ray.  
The examiner offered a diagnosis of compression fracture of 
L1 with residuals manifested by episodic back strain with no 
evidence of radiculopathy.

The veteran's claim for a higher initial rating stems from a 
service connection claim filed in March 2002.  Effective 
September 23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome (IVDS).  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002).  These provisions are not applicable 
as the veteran has not been diagnosed with IVDS, neurologic 
deficits of the lumbar spine or episodes of incapacitation.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine, to include a 
renumbering of the diagnostic codes.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  Statutes and regulations are presumed 
not to apply in any manner that would produce genuinely 
retroactive effects, unless the statute or regulation itself 
provides for such retroactivity.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994); Regions Hospital v. Shalala, 
522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The Board may only consider and apply the 
"new" criteria as of the effective date of enactment, but 
may apply the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The RO has rated the veteran's lumbar spine disability as 10 
percent disabling under the version of Diagnostic Code 5295 
in effect prior to September 23, 2003.  This rating 
represented lumbosacral strain with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001-03).  
This rating also represented slight limitation of lumbar 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001-
03).  Under the criteria in effect prior to September 26, 
2003, a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine (Diagnostic Code 
5292) and lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).

Additionally, the criteria of Diagnostic Code 5285 evaluated 
residuals of a vertebral fracture.  A 60 percent rating was 
provided for vertebral fracture without cord involvement but 
abnormal mobility requiring neck brace (jury mast).  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001-03).  A 100 
percent rating required cord involvement, bedridden or 
requiring long leg braces.  Id.  The criteria additionally 
stated that, in other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Id.  (emphasis 
added).

The new regulations regarding diseases and injuries to the 
spine, evaluated under Diagnostic Codes 5235 to 5243, provide 
a 10 percent rating for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula for 
Disease and Injuries of the Spine (2004-06).  

A 20 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., NOTE (2).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  See also 38 C.F.R. § 4.71, Plate V 
(2004-06).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran's compression fracture of L1 is represented by an 
approximate 30% loss of vertebral height with mild, acute 
kyphosis at T-12 to L1 secondary to the compression fracture.  
Under the old criteria of Diagnostic Code 5285, she is 
entitled to a 10 percent rating for this demonstrable 
deformity of vertebral body which is added to any rating 
based upon definite limitation of motion or muscle spasm.

VA examination in August 2002 showed full range of motion of 
the thoracolumbar spine in forward flexion and combined 
ranges of motion.  VA examination in July 2004 measured 90 
degrees of forward flexion with a combined range of motion 
limited to 235 degrees as a result of a 5 degree loss of 
extension.  Discomfort on range of motion testing was 
demonstrated on both examinations.  When considering 
functional impairment during flare-ups of disability, the VA 
examiner in July 2004 estimated an additional 10 percent loss 
of forward flexion.  Thus, the veteran's thoracolumbar spine 
motion is limited to approximately 80 degrees of forward 
flexion and 225 degrees of combined motion when considering 
functional impairment due to pain on use.  This finding would 
be consistent with a rating for slight limitation of lumbar 
spine motion, or lumbosacral strain with characteristic pain 
on motion, under the old criteria.  Accordingly, the veteran 
is entitled to an additional 10 percent rating based upon 
definite limitation of motion under Diagnostic Code 5295.

The preponderance of evidence is against a finding of a 
higher rating still under either the old or new criteria.  
The veteran's range of motion of the thoracolumbar spine loss 
is not more than slight in degree even when considering her 
functional impairment on use.  Both VA examinations, as well 
as a May 2002 clinical evaluation, showed no localized 
tenderness, abnormal gait, or abnormal spinal contour caused 
by muscle spasm or guarding.  There is no objective evidence 
of muscle spasm, loss of lateral rotation, or adequate 
pathology or visible behavior of the veteran to suggest that 
she has functional loss that could support a finding that her 
limitation of motion meets, or more closely approximates, the 
criteria for a 20 percent evaluation under either the 
versions of Diagnostic Codes 5292 and 5295 in effect prior to 
September 26, 2003, or the current Diagnostic Code 5237 that 
evaluates lumbosacral strain.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45 (2006).  In the instant case, the criteria in effect 
prior to September 26, 2003 are more favorable in application 
to the veteran this entitles her to separate ratings for both 
demonstrable deformity of vertebral body and definite 
limitation of motion.

Thus, the preponderance of the evidence is against a finding 
that the veteran's residuals of compression fracture of L1 
with secondary chronic strain warrants a rating in excess of 
20 percent under either the old or new rating criteria.  Her 
service-connected residuals of compression fracture of L1 is 
manifested by a 30 percent loss of vertebral height with 
thoracolumbar motion limited to approximately 80 degrees of 
forward flexion and 225 degrees of combined motion when 
considering functional impairment due to pain on use; there 
is no objective evidence of localized tenderness, abnormal 
gait, or abnormal spinal contour caused by muscle spasm or 
guarding.  The examination findings during the appeal period 
have shown no appreciable changes to warrant consideration of 
a "staged" rating in this case.  The veteran is deemed 
competent to describe her symptoms of pain, but the clinical 
findings from the August 2002 and July 2004 VA examinations 
constitute the most probative evidence of record.  The 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


IV.  Tinea pedis

Historically, the veteran developed tinea pedis during basic 
training manifested by burning sensation of the feet, 
scaling, scattered redness and hypertrophy of the nails.  She 
was prescribed Clotrimazole and Drysole.  She received 
further treatment for tinea pedis in service.

A May 2002 VA clinical record did not report any evidence of 
tinea pedis on a general medical examination.

On VA C&P examination in August 2002, the veteran reported a 
progressive worsening of daily and constant tinea pedis 
manifested by itching, burning sensation and bad odor with 
occasional blisters and fissures.  She received no current 
treatment for her condition.  She reported that her condition 
did not really affect her daily activities except for 
stopping whenever she had foot itching.  On examination, 
there were no gross signs of tinea pedis.  She had mild skin 
peeling on the right foot at the little toe and between the 
big toe area.  She showed no signs of tinea pedis on the 
plantar surfaces.  There was no redness, crusting, maceration 
or fissures.  The examiner diagnosed very mild tinea pedis, 
mostly to the right foot.

On VA C&P examination in July 2004, the veteran described 
constant fungal infection of the feet that was resistant to 
over-the-counter anti-fungal cream.  She had foot lesions 
that caused bad foot odor, burning sensation, itchiness, 
fissures and blisters.  Her daily activities were not 
affected except during severe episodes of itching and burning 
sensation.  Her lesions of the left foot were worse, and 
affected her nail beds with discoloration.  Some of her 
nails, especially the left big toe, were completely gone.  On 
examination, there was extensive hypopigmented area over the 
lateral and medial aspects of the left foot with peeling off 
of skin surface and slight erythema at the outer demarcation.  
Her nailbeds were thin and discolored with obvious signs of 
infection with fungus.  There was a complete loss of the left 
big toenail.  The total body skin area affected was about 1%.  
There was no functional impairment due to the skin condition.  
The examiner diagnosed mild tinea pedis, mostly to the left 
foot.

The veteran has been evaluated per the criteria for 
dermatophytosis under Diagnostic Code 7813 which is evaluated 
as comparable to eczema or dermatitis under Diagnostic Code 
7806.  The older version of the regulations provided for a 10 
percent rating for symptoms of exfoliation, exudation or 
itching if involving an exposed surface or extensive area.  
38 C.F.R. §§ 4.118, Diagnostic Code 7806, 7813 (2001).  A 
higher 30 percent rating was warranted for symptoms of 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Id. 

Effective August 30, 2002, VA revised its criteria for rating 
disability of the skin.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Under the new regulations, dermatophytosis 
(including tinea pedis) continues to be rated under 
Diagnostic Code 7813 as comparable to eczema or dermatitis.  
38 C.F.R. §§ 4.118, Diagnostic Code 7806, 7813 (2003-06).  A 
10 percent rating represents symptoms involving at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.  The next higher 30 percent rating 
requires symptoms affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.

The veteran reports that her tinea pedis is manifested by 
constant, or near constant, symptoms of by itching, burning 
sensation, bad odor, blisters and fissures.  VA examination 
in August 2002 showed no gross signs of tinea pedis with the 
exception of mild skin peeling on the right foot at the 
little toe and between the big toe area.  There were no 
symptoms involving the left foot.  VA examination in July 
2004 showed an extensive hypopigmented area over the lateral 
and medial aspects of the left foot with skin peeling, slight 
erythema, discolored nail beds and complete loss of the left 
big toenail.  There were no symptoms involving the right 
foot.

Overall, the preponderance of the evidence demonstrates that 
the veteran's service- connected tinea pedis is manifested by 
recurrent fungal infection of the feet and toes, involving 
approximately 1% of her total body skin area, that has not 
required systemic treatment, resulted in marked 
disfigurement, or involved an extensive area with 
exfoliation, exudation or constant itching.  Her report of 
skin symptoms have been considered, but are not consistent 
with the objective evidence of record which is the most 
probative evidence in this case.  This evidence shows tinea 
pedis, medically described as mild in degree, involving a 
small area of the feet.  There is no objective evidence of 
scarring disability or functional impairment of use of the 
feet to warrant consideration of alternative diagnostic codes 
pertaining to evaluating scar disabilities.  See generally 
38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2001-06).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
service-connected tinea pedis, under either the old or new 
criteria, for any time during the appeal period.  There is no 
doubt of material fact to be resolved in her favor.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


V.  Extraschedular rating

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her service-connected 
back disability or tinea pedis.  There is also no objective 
evidence that these disabilities have caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an initial 20 percent rating for residuals of 
compression fracture of L1 with secondary chronic back 
strain, based upon a 10 percent evaluation for demonstrable 
deformity of vertebral body and 10 percent rating for 
limitation of motion, is granted, subject to the regulations 
governing the payment of VA monetary benefits.

The claim for an initial compensable evaluation for tinea 
pedis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


